Order entered April 2, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00178-CV

               IN RE CENTRAL NORTH CONSTRUCTION, LLC, Relator

                 Original Proceeding from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-03754

                                           ORDER
       Before the Court is real party’s request to file a letter brief addressing the Texas Supreme

Court’s opinion in In re Ford Motor Co., 57 Tex. Sup. Ct. J. 415, 2014 WL 1258265 (Tex. Mar.

28, 2014) (orig. proceeding) (per curiam). The Court GRANTS real party’s request to file a

letter brief. Real party may file a letter brief of no more than one page addressing the Texas

Supreme Court’s opinion in In re Ford Motor Co. on or before April 7, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE